Citation Nr: 1819913	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-21 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder (MDD).

2. Entitlement to a rating in excess of 60 percent for a coronary artery disease, status post stent placement.


REPRESENTATION

Appellant represented by:	Chisholm, Chisholm & Kilpatrick, Ltd.


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1974 to February 1982 and from December 1984 to March 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 and May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In his May 2014 substantive appeal, the Veteran requested that he be afforded a hearing before a member of the Board. The Veteran was scheduled for his requested hearing.  However, in an October 2016 written statement, the Veteran withdrew his request for a hearing.

The previous appeals pertaining to headaches, traumatic brain injury and unemployability due to multiple service-connected conditions were noted to       have been granted in full by an April 2017 rating decision.  Neither the Veteran    nor his attorney has disagreed with that determination.  As such, those issues are      not before the Board.

The issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

During the period on appeal, the Veteran's coronary artery disease has not been manifested by chronic congestive heart failure, a workload of 3 metabolic equivalents (METs) or less, or ejection fraction less than 30 percent. 



CONCLUSIONS OF LAW

The criteria for a rating in excess of 60 percent for coronary artery disease, status post stent placement, have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The May 2013 rating decision that is the subject of this appeal granted an increased 60 percent disability rating for coronary artery disease status post stent placement effective August 2, 2011, the date of claim.  The Veteran's coronary artery disease is rated pursuant to pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7005.

Diagnostic Code 7005 provides the rating criteria for arteriosclerotic heart disease (coronary artery disease). A 60 percent rating is assigned for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness,   or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is assigned for chronic congestive heart failure; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than           30 percent. 

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed.     Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt     
to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also, Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The preponderance of the evidence is against the claim for a rating in excess of 60 percent for coronary artery disease at any time during the appeal period. The February 2013 and January 2016 Disability Benefits Questionnaires (DBQ) have both indicated that the Veteran has not experienced congestive heart failure, including any acute 
episodes in the year prior to the examination. At the time of the 2013 and 2016 VA DBQs, echocardiograms revealed the Veteran's left ventricular ejection fraction (LVEF) was 69 percent and 62 percent, respectively.  On both DBQs, the interview-based METS were 3 to 5. These METs findings fall squarely within the 60 percent rating criteria.  The LVEF values are significantly better than those supporting a 60 percent rating.   

A private pharmacological stress test in February 2016 revealed an LVEF of 68 percent at rest, which increased to 79 percent during stress, both of which far exceed the LVEF of 30 percent or less required to meet the criteria for a 100  percent rating.  

Upon review of the record, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 60 percent for coronary artery disease at any point during the period on appeal.  There is no competent evidence  of chronic congestive heart failure, a workload of 3 METs or less, or an ejection fraction of less than 30 percent. The Veteran has reported symptoms including dyspnea, chest pain, and fatigue; however, the Board finds the examiners' conclusion as to his METS to be more probative as to his functioning than             the Veteran's lay assertions.  In sum, the evidence of record does not support           the assignment of a higher rating.

The Board notes that the Veteran has been awarded a total disability rating based   on individual unemployability (TDIU) due to his multiple service-connected disabilities.  During the course of this appeal, the Veteran has submitted three      VA Forms 21-8940, Veteran's Application for Increased Compensation Based on Unemployability. The Veteran has not reported that he is unemployable due solely to his heart condition on any of those forms, and his October 2015 affidavit likewise attributed his inability to work due to multiple disabilities. While the VA examiners 
indicated he had some work limitations in that he could not do physically demanding labor, there was no indication that sedentary employment was limited due to his heart condition. The Board notes the evidence, to include records from the Social Security Administration (SSA), reveal he has a college education as well as training as an 
electrician in 1984. SSA found him disabled due to arthritis and adjustment disorder. Upon review of the record, the Board concludes that the preponderance of the evidence is against a finding that the Veteran is unemployable due solely to his    heart condition.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In reaching the above conclusion, the Board has considered the applicability of         the benefit of the doubt doctrine.  However, as the preponderance of the evidence       is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a rating in excess of 60 percent for coronary artery disease, status post myocardial infarction with stent placement, is denied.


REMAND

The Board regrets the delay but finds that additional development is required before the remaining issue on appeal is decided.

The Veteran has asserted that he has a psychiatric disorder due to service. The Board notes the Veteran was afforded a VA examination in April 2011 where       the examiner noted the Veteran's report of his in-service stressors, as well as his diagnosis of depression. The examiner found that the Veteran did not meet the criteria for PTSD. The examiner diagnosed major depression in remission, which appears internally inconsistent with the findings that the Veteran has active and   on-going symptoms of depression, for which he is taking medication.  As such,    the Board finds that a remand is necessary to obtain a new examination and opinion.

Relevant ongoing medical records should also be requested.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for a psychiatric disability.  After securing any necessary releases, the AOJ should request any relevant records identified. In addition, obtain updated VA treatment records. If any requested records are unavailable, the Veteran should be notified of such.

2. After the above has been completed, schedule the Veteran for a VA psychiatric examination.  The claims file should be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all clinical findings reported     in detail.  Following examination of the Veteran and review of the claims file, the examiner should identify    all psychiatric disorders found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent    or greater) that any diagnosed psychiatric disorder had     its onset during active service or is related to service.    The examiner should explain why or why not.

3. After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated. If the benefit sought on 
appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto   before the case is returned to the Board, if in order.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


